DETAILED ACTION
This Office Action is in response to an application filed on March 11, 2020, in which claims 1 through 15 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim as a National Stage (371) Application from Application No. PCT/US2017/054711 filed on October 2, 2017.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2020 was filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 4 recites, “the hash tree”.  
There is insufficient antecedent basis for this element in the claim(s).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Misoczki, et al., U.S. Pub. No. 2017/0230182 (hereinafter referred to as Misoczki), in view of Bathiche, et al., U.S. Pub. No. 2011/0314153 (hereinafter referred to as Bathiche).  

With regard to claim 1, Misoczki teaches accessing a plurality of hash values, wherein the plurality of hash values corresponds to a plurality of [cryptographic keys] of a plurality of devices (Misoczki, [0037]-[0039]; disclosed plurality of leaf and/or intermediate nodes (devices) correspond to a plurality of cryptographic keys, analogous to corresponding passwords); generating a hash Misoczki, [0037]-[0039]; each member generates cryptographic hash for leaf nodes (devices)); and authenticating, to an authentication system, the device by providing the plurality of hash values and the hash value corresponding to the device (Misoczki, [0038]-[0039]; each node group member (device) is validated (authenticated) using hash values of group members/subtree (plurality of has values)).  
Misoczki does not explicitly disclose, but Bathiche teaches in the same field of endeavor, wherein the plurality of hash values corresponds to a plurality of passwords (Bathiche, [0057]-[0058]; reference discloses use of password(s) for calculation of a value in which the password is hashed).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Misoczki with the teachings of Bathiche, since the claimed invention is merely a combination of previously-known elements, and in the combination, each element would have merely performed the same function as it did separately, and the ordinarily-skilled artisan would have recognized that the results of the combination were predictable.  See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  The disclosed hashing of a password in Bathiche is plainly taught as but one of “various encryption and authentication protocols [that] may be used” (Bathiche, [0057]).  Thus, the combination of this elements yields nothing more than the same, and therefore predictable, functional result as recognized by one of ordinary skill.  

Misoczki in view of Bathiche teaches the limitations of claim 1, as stated.  Misoczki in view of Bathiche further teaches wherein generating the hash value corresponding to the device further comprises performing a hash operation on a password, of the plurality of passwords (Bathiche, [0057]-[0058]), corresponding to the device before performing a two-stage hash operation (Misoczki, [0038]; intermediate nodes’ hash are constructed from hash of children nodes, and are thus two-stage).  

With regard to claim 3, Misoczki in view of Bathiche teaches the limitations of claims 1 and 2, as stated.  Misoczki in view of Bathiche further teaches wherein the password of the plurality of passwords is disposed (Bathiche, [0108]; buffer is cleared when connection is terminated).  

With regard to claim 4, Misoczki in view of Bathiche teaches the limitations of claims 1-3, as stated.  Misoczki in view of Bathiche further teaches receiving the hash tree from the authentication system (Misoczki, [0004]; [0037]; Fig. 1).  

With regard to claim 5, Misoczki in view of Bathiche teaches the limitations of claim 1, as stated.  Misoczki in view of Bathiche further teaches where accessing the plurality of hash values further comprises accessing the plurality of hash values from the plurality of devices (Misoczki, [0037]-[0039]).  


Allowable Subject Matter
Claims 6-15 are allowed.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  
Princen et al., U.S. Pub. No. 2008/0091945

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
December 30, 2021